Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into by and between
Michele D. Martin on her own behalf and on behalf of her representatives,
attorneys, heirs, executors, administrators, successors and assigns (hereinafter
collectively, “Employee”), and dELiA*s, Inc., on behalf of itself, and each of
its subsidiaries, affiliates, divisions, officers, directors, employees, agents,
representatives, attorneys, successors and assigns (hereinafter “dELiA*s” and/or
“Company”). In consideration of the covenants, conditions and obligations set
forth herein the parties agree as follows:

 

1. Employee’s Employment Agreement dated as of January 28, 2008 (the “Employment
Agreement”) shall be terminated effective as of May 23, 2011 (“Separation
Date”).

 

2. Subject to the terms of this Agreement and in connection with the termination
of the Employment Agreement, dELiA*s agrees to continue to pay Employee an
amount equal to her current base salary through January 28, 2012. Said payments
to Employee to be paid in accordance with the Company’s standard payroll cycle,
less all required withholdings and/or deductions; provided, however, dELiA*s is
in receipt of a fully executed original of this Agreement and the requisite
revocation period set forth in Paragraph 23 has expired. In addition, the
Company shall pay you, $11,538.46 (Eleven Thousand Five Hundred Thirty Eight
Dollars and Forty Six Cents) representing your accrued unused vacation days as
of the Separation Date.

In addition, (a) all outstanding unvested options to purchase shares of the
Company’s common stock held by Employee shall vest as of the Separation Date and
all vested options shall be exercisable for a period of 90 days following the
Separation Date and (b) the restrictions on restricted shares of the Company’s
common stock shall lapse as of the Separation Date, allowing Employee to
negotiate, sell or otherwise dispose of the remaining 6,250 shares (the 4th
tranche) without restriction other than compliance by Employee with applicable
securities laws, rules and regulations.

 

3. dELiA*s agrees not to contest any claim by Employee for unemployment
benefits. Further, Employee is hereby released from any obligation under the
Employment Agreement not to compete, and she may therefore seek employment with
and work for any competitor of dELiA*s, except that Employee is still bound by
the non-solicitation and confidentiality obligations set forth in this
Agreement.

 

4.

Employee Benefit Plans: If applicable, Employee shall be permitted to continue
to

 

Initials             

 

1



--------------------------------------------------------------------------------

 

participate in the Medical and/or Dental Plans (“Plans” or “Plan”) that were in
effect for the Employee on the day immediately preceding the Separation Date
through January, 2012 at the current employee rate. Notwithstanding anything to
the contrary contained herein, it is agreed and understood that in the event
medical and/or dental insurance coverage becomes available as a result of
obtaining other employment, then in that event, Employee shall promptly notify
the Company and the medical and dental insurance coverage described herein shall
cease. It is further understood and agreed that dELiA*s, in its sole discretion,
may from time to time, during the period following Employee’s separation,
increase or decrease the monthly contributions or change Plan provisions. If
such changes are implemented, Employee’s contributions and/or coverage will
change in the same manner as for other active employees participating in the
Plan. The medical benefit continuation referred to in this paragraph will be
provided through COBRA. Employee contributions for this coverage will remain at
the same level an active employee pays under the group plan. If medical coverage
is elected beyond this period, the full COBRA rates will apply. Employee will
not be entitled to participate in the Company’s short term or long term
disability plans or its life insurance program after the Separation Date.

 

5. 401 (k) Profit Sharing Plan: Employee shall not be permitted to make
contributions to Employee’s 401(k) account after the Separation Date.

 

6. It is agreed that the sums paid in accordance with Paragraph (2) shall be
deemed to include and shall constitute full payment for any and all vacation,
vacation pay, incentive compensation, severance compensation, bonuses,
commissions, draws and other forms of compensation to which Employee may be
entitled, and whether earned or calculated on a pro rata basis.

 

7. In consideration for the Company’s agreement to the provisions and payment of
amounts set forth in this Agreement:

 

  (A)

Employee expressly releases and forever discharges the Company and its
representatives, agents, predecessors, successors, parent companies,
subsidiaries, affiliates, principals and insurers (and their current and former
officers, directors, employees, agents, shareholders, successors and assigns),
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by any of them, and all other persons, firms or corporations who might
be claimed to be liable by Employee, from any and all claims, actions, causes of
action, losses, damages (including actual, liquidated, compensatory, punitive or
other damages), demands, promises, agreements, obligations, costs, expenses and
attorneys fees, known or unknown, which Employee now has or may later discover
or which may hereafter exist against them, or any of them, in connection with or
arising directly or

 

Initials             

 

2



--------------------------------------------------------------------------------

 

indirectly out of or in any way related to any and all matters, transactions,
events or other things occurring prior to the effective date of this Agreement,
including those arising out of or in connection with Employee’s employment with
dELiA*s or arising out of events, facts or circumstances which either preceded,
flowed from or followed the cessation of Employee’s employment with dELiA*s, or
which occurred during the course of Employee’s employment with dELiA*s or
incidental thereto, and including but not limited to any arising under Title VII
of the Civil Rights Act of 1964, as amended; the Age Discrimination In
Employment Act of 1967, as amended; the Civil Rights Act of 1991, as amended;
the Employee Retirement Income Security Act of 1964, as amended; the Family and
Medical Leave Act, as amended; 42 U.S.C. Sections 1981 through 1988; the New
York Human Rights Law; the New York City Administrative Code; Worker Adjustment
Retraining and Notification Act; the Occupational Safety and Health Act; the
American’s with Disabilities Act; the Fair Credit Reporting Act; the Immigration
Reform Control Act; the National Labor Relations Act; the Fair Labor Standards
Act; or under any other federal, state or local civil or human rights law or any
other local, state or federal law, ordinance and regulation, or under any public
policy, contract (whether oral or written, express or implied), tort or common
law. Notwithstanding the foregoing release and waiver of legal rights and
claims, nothing in this Agreement shall affect, or be construed to affect, any
of Employee’s vested or accrued rights and benefits in any retirement, pension,
or welfare benefit plan of the Company.

 

  (B)

Employee affirms that Employee has not filed, caused to be filed, and presently
is not a party to any claim, complaint or action against the Company in any
forum or form. Employee further affirms that Employee has been paid and/or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which Employee may have been entitled and that no other leave
(paid or unpaid), compensation, wages, bonuses, commissions and/or benefits are
due to Employee. Employee furthermore affirms that Employee has no known
workplace injuries or occupational diseases and had been provided and/or has not
been denied any leave requested under the Family Medical Leave Act and/or any
other federal, state or local leave law. Employee further affirms Employee has
not complained of and is not aware of any fraudulent activity or any act(s)
which would form the basis of a claim of fraudulent or illegal activity against
the Company. In the event Employee is subject to subpoena, court order or
otherwise compelled to testify, appear or provide information regarding the
Company, within (3) days of Employee’s receipt of said subpoena, court order or
other notification, Employee will provide written notice, via facsimile
transmission and mail to dELiA*s, 50 West 23rd Street, New York, New York 10010,
Attention: Legal Department; Facsimile Number (212) 590-6310 without regard to
who brought the action, suit, cause of action or claim.

 

Initials             

 

3



--------------------------------------------------------------------------------

  (C) Employee understands and agrees that the claims released and discharged
herein are forever waived and relinquished by this Agreement, and that this
Agreement expressly contemplates the total extinguishment of any and all such
claims. Employee will, to the maximum extent permitted by law, be required to
pay all legal fees and costs that Company incurs to defend any claim that
Employee may bring (other than a proceeding to receive unemployment insurance
benefits.) Employee further understands and agrees that Employee has no right or
claim to employment with dELiA*s, Inc. at any time after the effective date of
this Agreement. Employee specifically acknowledges that this provision applies
equally to all persons and entities described in Paragraph 7(A) above as well as
to dELiA*s, itself.

 

8. Employee covenants and agrees that on Employee’s last day of work Employee
shall return any and all property, including all copies or duplicates thereof
belonging to the Company, including but not limited to keys, security cards,
equipment, documents, supplies, customer lists, and customer information,
confidential documents, etc. A breach of this provision shall be considered a
material breach of this Agreement.

 

9. Employee agrees to cooperate with the Company by making herself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit or proceeding whether civil, criminal, administrative or
investigative, and to assist the Company or any subsidiary, or affiliate of the
Company, in any action, suit or proceeding by providing information and meeting
and consulting with Company representatives or counsel or any subsidiary or
affiliate of the Company as requested. A breach of this provision will be
considered a material breach of this Agreement.

 

10. Employee represents and agrees that Employee will keep confidential the
terms of this Agreement. The sole exceptions to this confidentiality provision
are for communications to Employee’s immediate family, personal attorney (and
attorney’s employees), accountant or financial advisor, or as required by law
and then, only on the condition that Employee shall advise such person or entity
that the terms of the Agreement are confidential and further disclosure is
prohibited. Employee acknowledges that as a public company, Company may be
required under applicable security laws to disclose this agreement. Upon such
disclosure this paragraph shall not be applicable.

 

11.

Employee agrees that Employee will make no statements or remarks to anyone,
including any of Employee’s potential employers or to the Company suppliers,
vendors or customers, about dELiA*s, Inc. or any of the entities and persons
described in Paragraph 7 (A) above, that are disparaging, derogatory or
defamatory to them. A breach of this provision shall be

 

Initials             

 

4



--------------------------------------------------------------------------------

 

considered a material breach of this Agreement. Likewise, dELiA*s agrees that it
shall use its reasonable best efforts to cause it’s Board of Directors, CEO,
CFO, COO, General Counsel and V.P, of Human Resources, to make no statements or
remarks to anyone, including any of Employee’s potential employers, about
Employee’s work performance, conduct, or reasons for or circumstances
surrounding her separation which is in any way disparaging, derogatory or
defamatory to Employee with the understanding that as a public company dELiA*s
will need to publicly disclose Employee’s departure from dELiA*s.

 

12. Employee agrees that in Employee’s position as Brand President, Employee has
been made privy to certain confidential information, proprietary property and
trade secrets of the Company and that disclosure or use by Employee of such
information, property or trade secrets would damage the Company. Employee agrees
that he will hold in confidence and will not, without the Company’s prior
written permission, use, disclose or disseminate (or act so as to cause the use,
disclosure or dissemination of) any such confidential information, property or
trade secrets. The obligations set forth in this provision shall not apply to
any confidential information, property or trade secrets, which have become
generally known to the public, or are publicly available, through no act or
limitation upon the Employee.

 

13. Employee covenants and agrees that for a period ending on January 28, 2012,
Employee will not directly or indirectly, hire or engage on behalf of Employee
or any other person or entity or any person known to Employee to be a current
employee or representative of the Company. Employee further agrees that Employee
will not, directly or indirectly, during such period, intentionally suggest,
assist or influence the engagement or hiring by any other person or entity of
any person known to Employee to be a current employee or representative of the
Company. Nor will Employee directly or indirectly intentionally encourage or
induce any person or entity or any person known to Employee to be a current
employee, distributor, source, supplier, customer or contractor of the Company
to sever their or its relationship with the Company or intentionally do anything
else which would be adverse in any material or substantial respect to the
interests of the Company.

 

14.

Employee agrees that in the event Employee materially breaches or violates any
provision of this Agreement then the Company, in addition to any other rights or
remedies it may have, shall have no obligation to make any further payments
otherwise due Employee pursuant to this Agreement and the Company shall be
entitled to recover from Employee any sums paid or expenses incurred by the
Company on behalf of the Employee pursuant to this Agreement without
reinstatement of any claim or demand Employee has settled through this
Agreement; provided, however, this provision does not apply to any claims
brought pursuant to the Age Discrimination in Employment Act or the Older
Worker’s Benefits Protection Act. If

 

Initials             

 

5



--------------------------------------------------------------------------------

 

dELiA*s breaches any material term of this agreement, upon proof of such breach
in a court of competent jurisdiction, Employee shall be entitled, in addition to
all damages recoverable by law, to recover her reasonable attorney’s fees and
litigation expenses incurred in pursuing the claim for breach.

 

15. Nothing contained in this Agreement, or the fact the parties have signed the
Agreement and exchanged the consideration provided hereunder, should be
construed to be an admission of liability of wrongdoing on the part of either
party. Moreover, neither this Agreement or anything herein shall be admissible
in any proceedings as evidence of, or an admission by, the Company of any
violation of any federal, state or local laws, or of their own policies or
procedures. This Agreement shall not be admissible in any forum except to secure
enforcement of its terms and conditions, or as required by law.

 

16. No waiver of any breach of any term or conditions of this Agreement shall be
or shall be construed to be a waiver of any other breach of this Agreement. No
waiver shall be binding under this Agreement unless in writing and signed by the
party waiving such breach. This Agreement shall be binding upon, and inure to
the benefit of dELiA*s successors and assigns, and Employees executors and
heirs.

 

17. This Agreement shall be construed according to and governed by the laws of
the State of New York and all disputes governing this Agreement shall be brought
in a court of competent jurisdiction in the State of New York.

 

18. If any of the provisions, terms, clauses or waivers or releases of claims or
rights contained in this Agreement are declared illegal, unenforceable, or
ineffective in a legal forum, all other provisions, terms, clauses and waivers
and releases of claims and rights contained in the Agreement shall remain valid
and binding upon both parties, and the court shall have the power to modify the
invalid and unenforceable provisions in a manner which most closely fulfills the
intent and terms of this Agreement as herein set forth.

 

19. This Agreement may not be changed, altered and/or modified except by a
writing signed by Employee and the Company.

 

20. The parties agree that this Agreement may be executed in counterparts, each
of which shall be deemed to constitute an executed original.

 

21.

In the event it shall be determined that there is ambiguity contained in this
Agreement, said ambiguities shall not be construed against any party hereto as a
result of such party’s

 

Initials             

 

6



--------------------------------------------------------------------------------

 

preparation of this Agreement, but shall be construed in favor or against either
of the parties hereto in light of all the facts, circumstances and intentions of
the parties at the time this Agreement goes into effect.

 

22. Employee acknowledges that Employee has been provided with, and has read a
copy of the Agreement. Employee further acknowledges that Employee has had a
period of twenty-one (21) days to examine the terms and conditions contained in
this Agreement and has been advised to consult with an attorney before signing
this Agreement and Employee has used as much of the aforesaid twenty-one
(21) day period as Employee desired before entering into this Agreement.
Employee further acknowledges that Employee has executed this Agreement freely
and voluntarily, without fraud, duress or undue influence of any kind or nature
whatsoever.

 

23.

Notwithstanding anything to the contrary contained in this Agreement, Employee
shall have the right to revoke this Agreement for a period of seven (7) days
following execution of the Agreement by both parties. It is agreed and
understood that this Agreement will not become effective until the expiration of
the seven (7) day period. If Employee elects to revoke this Agreement, upon
revocation, this Agreement shall be deemed null and void and Employee shall not
receive payment hereunder. Revocation should be made by providing notice to the
Company in accordance with Paragraph 24 below, which notice must be received by
dELiA*s no later than the close of business on the seventh (7th) day after the
date upon which the Agreement is executed by both parties.

 

24. All notices or other communications shall be deemed to be given if delivered
by hand, sent via overnight delivery (for which a receipt is obtained), or
mailed (certified or registered mail), with postage prepaid as follows:

To Employee: 950 Forest Ave., Rye, NY 10580 or to such other person and/or place
as Employee may designate in writing to the Company.

To Company: 50 West 23rd Street, New York, New York 10010 Attn: Vice President,
Human Resources, or such other persons and/places as the Company may designate
in writing to Employee.

 

25. This Agreement shall be binding and shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns.

 

Initials             

 

7



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS READ AND UNDERSTANDS THIS
AGREEMENT, AND THAT EMPLOYEE HAS SIGNED THIS AGREEMENT VOLUNTARILY FOR THE
PURPOSES OF RECEIVING ADDITIONAL BENEFITS FROM THE COMPANY BEYOND THOSE PROVIDED
BY COMPANY POLICY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement consisting
of [8] pages including this signature page.

 

dELiA*s, INC.:               EMPLOYEE: By:  

/s/ Walter Killough

     By:  

/s/ Michele Donnan Martin

  Walter Killough        Michele Donnan Martin   CEO      Sworn and subscribed
    

Sworn and subscribed

before me on this      before me on this 23rd day of May, 2011      20th day of
May, 2011

/s/ Marc G. Schuback

    

/s/ Denise Murray

Notary Public      Notary Public My Commission Expires: May 2, 2014      My
Commission Expires: June 28, 2012

 

Initials             

 

8